PER CURIAM.
The counterplaintiff appeals a summary final judgment for the counterdefendant on the counterclaim. The sole point presented is that the court should not have granted the summary final judgment because there was a possibility that the facts might develop an application of the doctrine of last clear chance which, if developed, would have relieved the counterplaintiff of the onus of his contributory negligence which appeared as a matter of law. An examination of the record before the trial judge reveals no basis for the possible application of the doctrine.
Affirmed.